IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,490


EX PARTE ALVIN LEE HAMMER, JR., Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 27404CR IN THE 40TH JUDICIAL DISTRICT COURT

FROM ELLIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of sexual assault
and sentenced to seventeen years' imprisonment. 
	Applicant contends that his trial counsel rendered ineffective assistance because he failed to
timely file a notice of appeal. 
	On June 7, 2006, the trial court held a hearing on the matter.  The trial court has determined
that trial counsel failed to timely file a notice of appeal.  We find, therefore, that applicant is entitled
to the opportunity to file an out-of-time appeal of the judgment of conviction in Cause No. 27404CR
from the 40th Judicial District Court of Ellis County, Texas.  Applicant is ordered returned to that
time at which he may give a written notice of appeal so that he may then, with the aid of counsel,
obtain a meaningful appeal.  All time limits shall be calculated as if the sentence had been imposed
on the date on which the mandate of this Court issues.  We hold that, should applicant desire to
prosecute an appeal, he must take affirmative steps to file a written notice of appeal in the trial court
within 30 days after the mandate of this Court issues.

Delivered: August 30, 2006
Do Not Publish